Citation Nr: 1429549	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  10-34 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from December 1940 to October 1945.  He died in October 2010.  In a March 2014 VA memorandum, the appellant, as the surviving spouse of the Veteran, was determined to be the proper substitute for the claim pending at the time of his death. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia.  

The appellant was scheduled for Travel Board hearing in August 2014.  In May 2014, she withdrew her request for a hearing.  Therefore, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to his death, the Veteran needed supervision and aid while walking due to a history of falls.  

2.  The Veteran was in need of regular aid and attendance of another person due to his service-connected lower extremity gunshot wound disabilities, which caused weakness, deficit of weight bearing, deficit of balance, and deficient of propulsion due to diminished tone, bulk, dexterity, and coordination; thus, causing an inability to walk, dress/undress, bathe, groom, toilet, and protect himself from hazardous or dangerous environmental conditions of daily life.  


CONCLUSION OF LAW

The criteria for SMC based on the need for the regular aid and attendance of another person have been met. 38 U.S.C.A. § 1114 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.350 , 3.352 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Special monthly compensation is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a). 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).  Consideration is given to such conditions as the following: Inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; the frequent need of the adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment. 38 C.F.R. § 3.352(a) . 

It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance must be based on the actual requirement of personal assistance from others.  The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance. 38 C.F.R. § 3.352(c). 

At the time of the Veteran's 2010 application for benefits, service connection was in effect for residual gunshot wound to the left thigh and groin, perineum and scrotum (muscle group XIV); right eye aphakia with scar; residual gunshot wound to the left thigh and groin, perineum and scrotum (muscle group XV); residual gunshot wound right foot (muscle group X); residual gunshot wound left lower leg with healed fracture of the tibia (muscle group XII); residual gunshot wound left lower leg with healed fracture of the tibia (muscle group XI); tender scar of the left lower leg; tender scar of the left perineum and scrotum; residual gunshot wound right buttock; atrophy of left testicle due to gunshot wound; and right hand palm scar. 

A February 2010 VA Form 21-2680 examination form reflects that the Veteran had been hospitalized from January 30, 2010, to at least February 12, 2010.  It was noted that the Veteran had fallen at home, had severe back pain, and had confusion.  The form reflects that the Veteran is able to feed himself but needs supervision, he is unable to prepare his own meals due to confusion, he needs moderate assistance with self-care due to confusion, he is not legally blind, he would require nursing home care if his family were not assisting him at home, he requires medication management due to confusion, and he is unable to manage his funds due to confusion.  It was noted that he had a slow steady gait with a rollator.  His disabilities restricting his activities/functions were noted to be confusion, age-related weakness, and traumatic arthritis.  

The form further reflects that the Veteran's family was trying to manage his care at home.  He required moderate assistance with self-care, and assistance to get to the bathroom.  He was noted to use a rollator for stability in walking, but needed supervision due to a history of falls.  

A May 2010 VA primary care note reflects that the Veteran was a resident of a care and rehabilitation center and would be transferred to an assisted living center.  

A July 2010 VA examination report reflects that the Veteran was a resident of a nursing home.  It was noted that the Veteran entered the examination room with the help of a walker and his wife.  The report reflects that the Veteran had very poor balance because of his bilateral leg weakness.  The Veteran's wife reported that the Veteran could feed himself, but needed help with dressing, undressing, bathing, grooming, and toileting.  The Veteran had difficulty standing as well as walking with assistance, and even with assistance could only walk five to ten feet. 

The examiner noted that the Veteran was "ill looking."  It was difficult for the Veteran to stand and be put on the examination table even with aid.  The Veteran had 2/5 muscle strength of the lower extremities with diminished tone, bulk, dexterity, and coordination.  He had an obvious deficit of weight bearing, balance, and propulsion.   

In a September 2010 VA examination addendum report, the examiner stated that the Veteran's service connected gunshot wound disabilities are at least as likely as not a contributory factor to his lower extremity muscle weakness, loss of balance, weight-bearing problem, and propulsion problem.  He further stated that the Veteran's service-connected disabilities have at least as likely as not contributed to his inability to walk, dress/undress, bathe, groom, toilet, and protect himself from hazardous or dangerous environmental conditions of daily life.  

Based on the VA examination report and addendum, the Board finds that the criteria for entitlement to SMC based on the need for regular aid and attendance have been met.  

The Veteran has been shown to have been unable to walk without the assistance of an aid, in need of assistance to stand, and in need of assistance to get onto a table.  Although he used a rollator to walk, he still needed supervision due to falls.  The Veteran's lower extremity weakness and other symptoms hindered his ability to toilet and dress himself, as well as protect himself from hazards.  The Board also notes that the Veteran was hospitalized in a nursing home during the pendency of his claim and prior to his death; prior to the nursing home, he was aided at home by family members.  The Board acknowledges that the February 2010 examination form reflects that the Veteran's mental state, for which he is not service-connected, played a factor in his abilities to function and the need for aid and assistance.  However, based on the July/September 2010 VA examiner's opinion, the Veteran's service-connected disabilities alone caused the need for aid and attendance.  

Resolving any doubt in the appellant's favor, the Board finds that the Veteran was unable to function in an appropriate manner without aid and assistance; SMC based on the need for the regular aid and attendance of another person is warranted. 38 U.S.C.A. § 5107,  38 C.F.R. § 3.102. Given the favorable disposition, discussion of VA's duties to notify and assist is not required.  


ORDER

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance is granted.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


